People v Robinson (2020 NY Slip Op 00505)





People v Robinson


2020 NY Slip Op 00505


Decided on January 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2020

Gische, J.P., Mazzarelli, Webber, Gesmer, JJ.


10861 571/15

[*1] The People of the State of New York, Respondent,
vMaurice Robinson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Felicia A. Yancey of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Diane Kiesel, J. at plea; Denis J. Boyle, J. at sentencing), rendered June 22, 2016, convicting defendant of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
Defendant's challenges to his plea do not fall within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 381-382 [2015]), and we decline to review these unpreserved claims in the interest of justice. As an alternative holding, we find that, unlike People v Mox (20 NY3d 936 [2012]), there was nothing in the plea allocution that triggered a duty to inquire into a potential psychiatric defense. We find that defendant's remaining challenges to the plea are unavailing (see People v Tyrell, 22 NY3d 359, 365 [2013]).
In any event, the only relief defendant requests is dismissal of the indictment rather than vacatur of the plea, and he expressly requests this Court to affirm the conviction if it does not grant a dismissal. Since we do not find that dismissal would be appropriate, we affirm on this basis as well (see e.g. People v Teron, 139 AD3d 450 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 23, 2020
CLERK